


110 HCON 119 IH: Expressing the sense of the Congress that

U.S. House of Representatives
2007-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		 IV
		110th CONGRESS
		1st Session
		H. CON. RES. 119
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2007
			Mr. Goode submitted
			 the following concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Homeland Security and
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that
		  the President should immediately and unequivocally call for the enforcement of
		  existing immigration laws in order to reduce the threat of a terrorist attack
		  and to reduce the massive influx of illegal aliens into the United
		  States.
	
	
		Whereas a primary duty of the Federal Government is to
			 secure the homeland and ensure the safety of United States citizens and lawful
			 residents;
		Whereas as a result of the attacks on this country on
			 September 11, 2001, perpetrated by al Qaida terrorists on United States soil,
			 the United States is engaged in a global war on terrorism;
		Whereas almost 6 years after those attacks, there is still
			 a failure to secure the borders of the United States against illegal
			 entry;
		Whereas the failure to enforce immigration laws in the
			 interior means that illegal aliens face little or no risk of apprehension or
			 removal once they are in the country;
		Whereas the Government of Mexico actively encourages
			 illegal immigration to the United States by, among other things, publishing
			 how to books and urging State and local entities to accept the
			 matricula consular as valid identification;
		Whereas granting amnesty to illegal aliens, or even
			 proposing legislation or efforts for amnesty for illegal aliens, serves only to
			 generate more illegal immigration;
		Whereas if illegal aliens can enter and remain in the
			 United States with impunity, so, too, can terrorists enter and remain while
			 they plan, rehearse, and then carry out their attacks; and
		Whereas the failure to control and to prevent illegal
			 immigration into the United States increases the likelihood that terrorists
			 will succeed in launching catastrophic or harmful attacks on United States
			 soil: Now, therefore, be it
		
	
		That—
			(1)the President and the Secretary of Homeland
			 Security should immediately use every tool available to them to secure the
			 borders against illegal entry;
			(2)the President should announce publicly that he will oppose any proposal to
			 grant legal status, or amnesty, to illegal aliens and that he and the Secretary
			 of Homeland Security will use every tool available to stop illegal immigration
			 into the United States and to announce efforts for the removal of illegal
			 aliens from the United States;
			(3)the President and
			 the Secretary of Homeland Security should seek the assistance of State and
			 local law enforcement personnel in enforcing immigration laws, whether through
			 formal agreements to cooperate or through the elimination of sanctuary
			 policies; and
			(4)the President and
			 the Secretary of State should warn Mexico that any further actions it takes to
			 encourage illegal immigration to the United States will be viewed as
			 interference with our domestic laws, in violation of the Vienna Convention on
			 Consular Relations.
			
